View DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The applicant states on page 12 that no reference in the prior art either individually or together with any other prior art of record discloses or suggests “…the remote control system assigns to each of the charging stations and before the autonomous vehicle is within a range of receiving the alignment signals from the charging stations at the vehicle charging facility”. 
The phrase alignment signal is defined by the applicant as in paragraph 83 of the specification as originally filed as “…beacons 272 located at each station or lane transmits alignment signals 262 to the vehicle charging control system 140 of the av 100 for properly aligning the av 100 at the charging station 220 for charging”. 
The phrase assigns to each and before the av is within range is defined at paragraph 98-99 as “…[0098] ]before the power charging session begins, autonomous vehicle 100 present at charging station 220 is authenticated. In one embodiment, remote control system receives from station charging control system 260 vehicle ID 142 for autonomous vehicle 100 present at charging station 220 and station ID 264 corresponding to charging station 220. Remote control system 300 authenticates vehicle ID 142 of autonomous vehicle 100 present at charging station 220 by verifying that vehicle ID 142 corresponds to an autonomous vehicle 100 of the system's fleet and that vehicle ID 142 corresponds to selected autonomous vehicle 100 assigned to station ID 264 of selected charging station/lane 220. In another embodiment, station charging control system 260 receives from remote control system 300 vehicle ID 142 for selected autonomous vehicle 100 assigned to the selected charging station/lane 220. 
Donnelly discloses  “…the remote control system assigns to each of the charging stations and before the autonomous vehicle is within a range of receiving the alignment signals from the charging stations at the vehicle charging facility”. See FIG. 3. 

    PNG
    media_image1.png
    636
    682
    media_image1.png
    Greyscale

The vehicle control system 204 can provide a current location (which is not at the charging station) and then it has a low charge in block 252. 
This signal is sent to the server 202. The server can then provide 1. Authorization instructions; 2. Location instructions; 3. Charging mode and time instructions and a rate and target state of charge instructions.  This is all sent to the vehicle 204 from the central control system 202.  
Donnelly expressly discloses “….[0066] A time-based rate signal 256, demand response signal 257 and/or frequency signal 258, variations of such electric grid signals, portions of such electric grid he central control system 202 can analyze the power pricing information to determine one or more aspects of command control signals and/or charging control signals. One or more command control signals 280 and/or charging control signals 282 can be determined for each vehicle in a fleet operated by a vehicle service provider. Command control signals 280 and/or charging control signals 282 can be determined at a central control system 202 associated with a fleet operator or charging structure as depicted in FIG. 3 or locally at a vehicle control system 204. In some examples, the information from time-based rate signal 256, demand response signal 257 and/or frequency signal 258 is evaluated in real time relative to a volume of vehicle service requests received from end user devices 206 and/or relative to current status indicators 252 received from vehicle control systems 204 to determine one or more portions of a command control signal 280 and/or a charging control signal 282.[0067] Command control signal 280 can include instructions indicating when to assign each vehicle to a first plurality of vehicles operating in a service mode or a second plurality of vehicles operating in a charging mode. Command control signals 280 can be dynamically determined in real time based, at least in part, on one or more of the one or more current status indicators 252 of the vehicles, the one or more electric grid signals (e.g., 256, 257, 258) and/or the one or more vehicle service requests 254 and associated vehicle service request parameters. In some examples, a first plurality of vehicles in the fleet can be identified in command control signal 280 for operating in a service mode for providing a vehicle service to end users and a second plurality of vehicles in the fleet can be identified in command control signal 280 for operating in a charging mode. Charging control signals 282 then can be provided to the entire fleet or to at least a subset of vehicles (e.g., the second plurality of vehicles) to control charging of the energy storage devices at the plurality of vehicles in accordance with the charging control signals 282. For example, considering a case when the price of electricity spikes, it may make sense for more vehicles to 

[0068] Charging control signal 282 can include instructions indicating one or more specific parameters configured to control aspects of charging energy storage devices in the second plurality of vehicles in accordance with the charging control signals. As such, charging control signals determined, at least in part, from one or more electric grid signals such as depicted in FIGS. 3 and 4 or otherwise can provide targeted power generation and/or reduced consumption at strategically coordinated locations across an electric grid. Charge control features can be provided to increase, divert and/or reduce power in a beneficial manner, thus reducing the chance of overload and resulting power failure within an electric grid.

[0069] More particular aspects of charging control signals 282 are depicted in FIG. 5, which can include a variety of particular instructions provided in one or more configurations. In some examples, a charging control signal 282 can include authorization instructions 283. Authorization instructions 283 can provide an instruction authorizing a vehicle to start charging and/or an instruction for the vehicle to not charge. When authorization instructions 283 include instructions authorizing a vehicle to start charging, authorization instructions 283 can include an instruction to operate the vehicle in a charging mode as opposed to a service mode at a current time and/or at a future charging start time. When authorization instructions 283 provide an instruction for the vehicle to not charge, authorization instructions 283 can include an instruction to operate the vehicle in the service mode as opposed to the 

[0070] Referring still to FIG. 5, a charging control signal 282 also can include location instructions 284. Location instructions 284 can include instructions for identifying a location of a charging structure 150 at which central control system 204 determines that a vehicle 154 should be directed such that an energy storage device associated with vehicle 154 can engage with energy transfer hardware to generate power (e.g., transfer energy to the grid from an energy storage device) or consume power (e.g., charge an energy storage device from grid power). In some examples, location instructions 284 can include a unique identifier for a charging structure that can be used to access a table or other database of information associated with all charging structures 150 in a nearby geographic area. In some examples, location instructions 284 can include a specific street address for a charging structure and/or particular geographic coordinates (e.g., latitude and longitude values) at which a charging structure is located. In some examples, location instructions 284 can identify charging structures at or near specific locations within an electric grid 100 that are in need of extra power generation during a portion of time as indicated in demand response and/or frequency signals received from an electric grid control system 208…”. 
Thus, clearly, this is not performed only at the charging station.  Instead the server provides instructions before the vehicle is at the charging station and out of a short range Bluetooth signal to align the vehicle.  This is evidenced by the fact that the remote server provides the Av with directions to 
    PNG
    media_image2.png
    574
    678
    media_image2.png
    Greyscale

 	On page 14, the applicant states that Donnelly discloses not charging stations but service stations.  This is false.  FIG.7 shows the vehicle can be assigned to go to the charging stations 404-406 and pays in advance for the charging and then is aligned over the plug.  
	Further, receiving the alignment signals in advance or when the vehicle gets at the charging station is a mere change of sequence of Donnelly and respectfully is not patentable and is prima facie obvious.  See MPEP sec. 2144.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
	At page 15, the applicant sates that the current invention or reference only refers to charging and not service. This is false.  FIG.7 shows the vehicle can be assigned to go to the charging stations 404-406 and pays in advance for the charging and then is aligned over the plug.  The vehicles also can be damaged and take out of service however the claims do not recite only charging.  Therefore, applicant is arguing limitations which are not claimed. The claim is open ended as it has the phrase “comprising”. See mpep sec. 2145.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constantv. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parteMcCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.").

See MPEP § 2111 - § 2116.01, for additional case law relevant to claim interpretation.
	Additionally, Donnelly uses beacons to transmit the signal from a far location before the vehicle comes to the charging station and provides the alignments signals then thereafter.   See paragraph 53-57 that recites “…[0053] The user device(s) 206 can include a positioning system 246 for determining and/or reporting a location of the user device 206. For example, the positioning system 246 can determine actual and/or relative position by using a satellite navigation positioning system (e.g. a GPS system, a Galileo positioning system, the Global Navigation Satellite System (GNSS), the BeiDou Satellite Navigation and Positioning system), an inertial navigation system, a dead reckoning system, based on IP address, by using triangulation and/or proximity to cellular towers or WiFi hotspots, beacons, and the like and/or other suitable techniques for determining position. As described herein, the user device(s) 206 can provide data indicative of device location (e.g., raw location reports) to the central control system 202 associated with a vehicle service provider.

[0054] The user device(s) 206 can include a communication interface 248 used to communicate with one or more other component(s) of the charge control system 200 (e.g., central control system 202, vehicle control system 204). The communication interface 248 can include any suitable components for interfacing with one or more network(s), including for example, transmitters, receivers, ports, controllers, antennas, or other suitable hardware and/or software.

[0055] The network(s) 210 can be any type of communications network, such as a local area network (e.g. intranet), wide area network (e.g. Internet), cellular network, any of the networks described herein, and/or or some combination thereof. The network(s) 210 also can include a direct connection between one or more components of the charge control system 200. In general, communication between one or more component(s) of the charge control system 200 can be carried via network interface using any type of wired and/or wireless connection, using a variety of communication protocols (e.g. TCP/IP, HTTP, SMTP, FTP), encodings or formats (e.g. HTML, XML), and/or protection schemes (e.g. VPN, secure HTTP, SSL)”.
	It is believed that an amendment is needed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 14 and 27 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and is assigned to UBER™. This is prior to the effective filing date of 4-19-17.
In regard to claim 1, 14 and 27, Donnelly discloses “1.    (Currently Amended) An autonomous vehicle charging facility comprising: a plurality of charging stations; (see charging stations 150, 150 where the autonomous vehicles are directed to an autonomous manner)

    PNG
    media_image3.png
    690
    975
    media_image3.png
    Greyscale
a power transmitting system located at each charging station, the power transmitting system being connected to a power supply; and (see distribution grid and transmission grid and power plant being provided to the charging stations 150, 150)

    PNG
    media_image4.png
    720
    919
    media_image4.png
    Greyscale
a station charging control system operably connected to the power transmitting system at each charging station; (see element 454)
wherein each charging station is configured to wirelessly charge a vehicle; (see paragraph 85 where one or more inductive charging coils 344 can be provided for wireless/contactless transfer of power between the energy storage devices 330 and couple inductive charging coils associated with an energy transfer system)

    PNG
    media_image5.png
    559
    918
    media_image5.png
    Greyscale
wherein the station charging control system is configured to communicate with a remote control system to transmit station location data of the plurality of charging stations (see paragraph 25) and to receive a vehicle ID for a selected autonomous vehicle assigned to a selected charging station for a power charging session; (see paragraph 25)
wherein the station charging control system is configured to transmit alignment signals to the selected autonomous vehicle for aligning the autonomous vehicle with respect to(see paragraph 25-29)  the power transmitting system at the selected charging station; [[and]]
wherein the remote control system assigns to each of the plurality of charging stations
the autonomous vehicle before the autonomous vehicle arrives at the vehicle charging facility(see paragraph 25-30)
and before the autonomous vehicle is within a range of receiving the alignment signals from (see paragraph 25-30, 90-92 and where the control signal 282 can be sent to the vehicle from a network 210 in FIG. 2-3 and via a central coordinator system 202 to devices)
the plurality of charging stations at the vehicle charging facility: and(see claims 1 -4 where the vehicle is an autonomous vehicle and has a system configured to control the vehicle to move it to charging location for the vehicle for charging based on a charging control signal)
wherein the power transmitting system is configured to transfer electric power to the autonomous vehicle transmitting the vehicle ID from the selected autonomous vehicle.  (see paragraph 85 where the vehicle can be charged at the energy transfer system at the charging 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.; US 20190217735 Al to Donnelly that was filed in January 13, 2017 and in view of U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of U.S. Patent No.: 9,302,594 B2 to Tripathi et al. that is assigned to Qualcomm™ and that was field in 2012 (hereinafter “Tripathi”). 

    PNG
    media_image6.png
    809
    631
    media_image6.png
    Greyscale



Donnelly is silent but Konrardy et al. teaches “2.    The autonomous vehicle charging facility according to claim 1, wherein the station charging control system includes one or more beacons located at each charging station; and (see FIG. 9, where the recharging location is determined in block 914 and then a route is provided in block 918 from the current position to the recharging location and then the vehicle is controlled to that identified location in block 920 and this is provided from a server)
wherein the one or more beacons at the selected charging station transmit the alignment signals to the selected autonomous vehicle. (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of KONRARDY et al. with the disclosure of Donnelly since KONRARDY et al. teaches that an autonomous vehicle can in FIG. 9 determine a fuel/battery level is below a threshold using a current sensor. 

Donnelly is silent but Tripathi et al. of Qualcomm™ teaches “a plurality of charging stations having one or more identification beacons;….wherein each transmits alignment signals for a specific charging station to the av:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image7.png
    552
    762
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    829
    724
    media_image8.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Donnelly since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012.

Donnelly is silent but Huebner et al. teaches “3.    The autonomous vehicle charging facility according to claim 1, wherein the station charging control system includes one or more sensors located at each charging station; and
wherein the one or more sensors detect the presence of the selected autonomous vehicle at the selected charging station”.  (See abstract where a stationary current source at the charging station is provided; and where the av 5 is moved for contact and the relative position between the plug 4 and the socket 2 is determined using sensors);

It would have been obvious for one of ordinary skill in the art to combine the teachings of Huebner with the disclosure of Donnelly since Huebner teaches that a position alignment between the autonomous vehicle and the current source at the charging station can be determined using sensors for the autonomous vehicle to plug in an be autonomously charged by the current source plug.  This in turn can be provided in an improved and attendant-less manner for easy operation. See abstract.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012 and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009.
  

Donnelly et al. is silent but Pinkusevich teaches “4.    The autonomous vehicle charging facility according to claim 3, wherein the station charging control system receives the vehicle ID from the selected autonomous vehicle at the selected charging station”. (See claim 10 and where the service authorization provide an identification for billing to identify the vehicle).
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012 and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009 and in view of Tripathi.

Donnelly et al. is silent but Pinkusevich teaches “5.    The autonomous vehicle charging facility according to claim 4, wherein the station charging control system is programmed with a unique charging station ID corresponding to each charging station; and
wherein the station charging control system transmits the vehicle ID and charging station ID to the remote control system for the selected autonomous vehicle present at the selected charging station.  (See paragraph 46 to 52 and ID generator 11 which is validated at block 19 and 12 and used to bill the vehicle 17 using a remote ID device 15)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.
Donnelly is silent but Tripathi et al. of Qualcomm™ teaches “receives and forwards to a remote system a specific vehicle ID:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image7.png
    552
    762
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    829
    724
    media_image8.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Donnelly since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012 and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009.

Donnelly et al. is silent but Pinkusevich teaches “6.    The autonomous vehicle charging facility according to claim 4, wherein the station charging control system authenticates the vehicle ID from the autonomous vehicle at the charging station based on the vehicle ID for the selected autonomous vehicle assigned to the charging station, which is received from the remote control system. (See paragraph 46 to 52 and ID generator 11 which is validated at block 19 and 12 and used to bill the vehicle 17 using a remote ID device 15)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012 and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009.

 “7.    The autonomous vehicle charging facility according to claim 4, wherein the power transmitting system automatically transfers electric power to the autonomous vehicle after the vehicle ID is authenticated”.  (See paragraph 46 to 54 where the vehicle ID validator 19 successfully authorizes the vehicle for billing and then the vehicle can be charged and power is transferred).
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.
Donnelly is silent but Tripathi et al. of Qualcomm™ teaches “transfers….as being associated with the AV assigned to the specific charging station by the remote control system:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image7.png
    552
    762
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    829
    724
    media_image8.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Donnelly since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of U.S. Patent No.: US 9867017 B1 to Bacarella et al. that was filed in 2016.
Donnelly et al. is silent but Bacarella et al. teaches “8.    The autonomous vehicle charging facility according to claim 1, wherein the station charging control system monitors the power transferred to the autonomous vehicle and transmits power data about the power transferred to the autonomous vehicle to the remote control system”.  (See FIG. 6, where the monitoring service 604 monitors the device usage 
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Bacarella with the disclosure of Donnelly since Bacarella teaches that a server device can track battery charging of remote vehicles. This can be used to optimize the system including predicted usage and predicted charging time and to route vehicles to a different charging station based on an access level and a temperature of the service.   See col. 2, line 10 to col. 3, line 21 of Bacarella.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of U.S. Patent No.: US 8933594 B2 to Kurs et al. that was filed in 2011.
Donnelly et al. is silent but Kurs et al. teaches “9.    The autonomous vehicle charging facility according to claim 1, wherein the power transmitting system wirelessly transfers electric power to the autonomous vehicle”.  (See col. 130, lines 1-60 and the abstract)
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of U.S. Patent No.: US 8933594 B2 to Kurs et al. that was filed in 2011.

Donnelly et al. is silent but Kurs et al. teaches “10.    The autonomous vehicle charging facility according to claim 9, wherein the power transmitting system includes a transmitter coil (see FIG. 1 where the coil 102s resonator 1 is connected to a power supply and then provides a wireless charging over distance D to the vehicle device 102D for power consumption purposes via resonator 2) configured to be inductively coupled to a receiver coil see FIG. 1 where the coil 102s resonator 1 is connected to a power supply and then provides a wireless in the autonomous vehicle to wirelessly transfer electric power. (See col. 130, lines 1-60 and the abstract)
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Kurs with the disclosure of Donnelly since Kurs teaches that a wireless device can charge a vehicle without a plug connection.   For example, charging can occur wirelessly by the vehicle merely driving over a floor. The floor may include a feature for housing the wireless charging device via a source resonator.  This provides ease of operation for charging.   See col. 130, line 1-59 and the abstract of Kurs.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009.
 
Donnelly et al. is silent but Pinkusevich teaches “11.    The autonomous vehicle charging facility according to claim 1, wherein the station charging control system receives power charge status data for the autonomous vehicle from the vehicle charging control system during the power charging session. (See paragraph 44, and 53 where the user can either pre-pay for only a number of energy units and then the charging is terminated or the user can pre-pay for the battery to be completely full and a power controller energy meters 18 tracks the amount of usage in KWHR in FIG. 2)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.

Donnelly et al. is silent but Pinkusevich teaches “12.    The autonomous vehicle charging facility according to claim 11, wherein the station charging control system terminates the power charging session based on the power charge status data of the autonomous vehicle, or optionally a specific command from the remote control system.  (See paragraph 44, and 53)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009 and in view of Bacarella.

The primary reference is silent but Bacarella teaches “13.    The autonomous vehicle charging facility according to claim 11, wherein the station charging control system transmits the power charge status data for the autonomous vehicle to the remote control system”. 
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Bacarella with the disclosure of Donnelly since Bacarella teaches that a server device can track battery charging of remote vehicles. This can be used to optimize the system including predicted usage and predicted charging time and to route vehicles to a different charging station based on an access level and a temperature of the service.   See col. 2, line 10 to col. 3, line 21 of Bacarella.
	

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of Donnelly and in view of U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of Tripathi. 
Donnelly is silent but Konrardy et al. teaches “15.    The charging station equipment according to claim 14, wherein the station charging control system includes one or more beacons; and (see FIG. 9, where the recharging location is determined in block 914 and then a route is provided in block 918 from the current position to the recharging location and then the vehicle is controlled to that identified location in block 920 and this is provided from a server)
 
wherein the one or more beacons transmit the alignment signals to the selected autonomous vehicle. (See FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)”.
It would have been obvious for one of ordinary skill in the art to combine the teachings of KONRARDY et al. with the disclosure of Donnelly since KONRARDY et al. teaches that an autonomous vehicle can in FIG. 9 determine a fuel/battery level is below a threshold using a current sensor. See block 908.  Then the processor can determine if there is sufficient time for refueling or for a recharge operation and then an autonomous route to a station can be provided automatically. See blocks 914-924.   Then the 

Donnelly is silent but Tripathi et al. of Qualcomm™ teaches “identification beacons:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image7.png
    552
    762
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    829
    724
    media_image8.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Donnelly since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012.


Donnelly is silent but Huebner et al. teaches “16.    The charging station equipment according to claim 14, wherein the station charging control system includes one or more sensors; and
wherein the one or more sensors detect the presence of the selected autonomous vehicle ”.  (See abstract where a stationary current source at the charging station is provided; and where the av 5 is moved for 

It would have been obvious for one of ordinary skill in the art to combine the teachings of Huebner with the disclosure of Donnelly since Huebner teaches that a position alignment between the autonomous vehicle and the current source at the charging station can be determined using sensors for the autonomous vehicle to plug in an be autonomously charged by the current source plug.  This in turn can be provided in an improved and attendant-less manner for easy operation. See abstract.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009.

Donnelly et al. is silent but Pinkusevich teaches “17.    The charging station equipment according to claim 16, wherein the station charging control system receives the vehicle ID from the selected autonomous vehicle . (See claim 10 and where the service authorization provide an identification for billing to identify the vehicle).
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.

Donnelly et al. is silent but Pinkusevich teaches “18.    The charging station equipment according to claim 17, wherein the station charging control system is programmed with a unique charging station ID; and wherein the station charging control system transmits the vehicle ID (See paragraph 46 to 52 and ID generator 11 which is validated at block 19 and 12 and used to bill the vehicle 17 using a remote ID device 15) and charging station ID to the remote control system for the detected autonomous vehicle. (See paragraph 46 to 52 and ID generator 11 which 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009 and in view of Tripathi.

Donnelly et al. is silent but Pinkusevich teaches “19.    The charging station equipment according to claim 17, wherein the station charging control system authenticates the vehicle ID from the autonomous vehicle based on the vehicle ID for the selected autonomous vehicle, which is received from the remote control system. (See paragraph 46 to 52 and ID generator 11 which is validated at block 19 and 12 and used to bill the vehicle 17 using a remote ID device 15)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.
Donnelly is silent but Tripathi et al. of Qualcomm™ teaches “as being the av assigned to the selected charging station by the remote system:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image7.png
    552
    762
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    829
    724
    media_image8.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Donnelly since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009.

Donnelly et al. is silent but Pinkusevich teaches “20.    The charging station equipment according to claim 17, wherein the power transmitting system automatically transfers electric power to the autonomous vehicle after the vehicle ID is authenticated”.  (See paragraph 46 to 54 where the vehicle ID validator 19 successfully .
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of U.S. Patent No.: US 9867017 B1 to Bacarella et al. that was filed in 2016.

Donnelly et al. is silent but Bacarella et al. teaches “21.    The charging station equipment according to claim 14, wherein the station charging control system monitors the power transferred to the autonomous vehicle and transmits power data about the power transferred to the autonomous vehicle to the remote control system ”.  (See FIG. 6, 
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Bacarella with the disclosure of Donnelly since Bacarella teaches that a server device can track battery charging of remote vehicles. This can be used to optimize the system including predicted usage and predicted charging time and to route vehicles to a different charging station based on an access level and a temperature of the service.   See col. 2, line 10 to col. 3, line 21 of Bacarella.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of U.S. Patent No.: US 8933594 B2 to Kurs et al. that was filed in 2011. 
Donnelly et al. is silent but Kurs et al. teaches “22.    The charging station equipment according to claim 14, wherein the power transmitting system wirelessly transfers electric power to the autonomous vehicle ”.  (See col. 130, lines 1-60 and the abstract)
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Kurs with the disclosure of Donnelly since Kurs teaches that a wireless device can charge a vehicle without a plug connection.   For example, charging can occur wirelessly by the vehicle merely driving over a floor. The floor may include a feature for housing the wireless charging device via a source resonator.  This provides ease of operation for charging.   See col. 130, line 1-59 and the abstract of Kurs.

Donnelly et al. is silent but Kurs et al. teaches “23.    The charging station equipment according to claim 22, wherein the power transmitting system includes a transmitter coil configured to be inductively coupled to a receiver coil (see FIG. 1 where the coil 102s resonator 1 is connected to a power supply and then provides a wireless charging over distance D to the vehicle device 102D for power consumption purposes via resonator 2)in the autonomous vehicle to wirelessly transfer electric power (See col. 130, lines 1-60 and the abstract)
.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of U.S. Patent No.: US 8933594 B2 to Kurs et al. that was filed in 2011 and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009. 

Donnelly et al. is silent but Pinkusevich teaches “24.    The charging station equipment according to claim 22, wherein the station charging control system receives power charge status data for the autonomous vehicle from the vehicle charging control system during the power charging session” (See paragraph 44, and 53 where the user can either pre-pay for only a number of energy units and then the charging is )”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.

Donnelly et al. is silent but Pinkusevich teaches “25.    The charging station equipment according to claim 24, wherein the station charging control system terminates the power charging session based on the power charge status data of the autonomous vehicle or optionally a specific command from the remote control system. (See paragraph 44, and 53)”. 
.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of U.S. Patent No.: US 8933594 B2 to Kurs et al. that was filed in 2011 and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009 and in further in view of Bacarella. 

The primary reference to Donnelly is silent but Bacarella teaches “26.    The charging station equipment according to claim 24, wherein the station charging control system transmits the power charge status data for the autonomous vehicle to the remote control system ”. (See FIG. 6, where the monitoring service 604 monitors the device usage 600 and the battery charging information 605 and source information 
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Bacarella with the disclosure of Donnelly since Bacarella teaches that a server device can track battery charging of remote vehicles. This can be used to optimize the system including predicted usage and predicted charging time and to route vehicles to a different charging station based on an access level and a temperature of the service.   See col. 2, line 10 to col. 3, line 21 of Bacarella.
 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of Donnelly and in view of U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of Tripathi. 

Donnelly is silent but Konrardy et al. discloses “28.    The method according to claim 27, wherein the station charging control system includes one or more beacons; and (see FIG. 9, where the 
wherein the one or more beacons transmit the alignment signals to the selected autonomous vehicle . (see FIG. 9 where when the vehicle is not in use in block 902, then the fuel or battery level is detected in block 904 and then a recharging location is identified in block 914 and then a route is plotted and a vehicle is controlled along the route in block 918 and then the vehicle is recharged in block 920)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of KONRARDY et al. with the disclosure of Donnelly since KONRARDY et al. teaches that an autonomous vehicle can in FIG. 9 determine a fuel/battery level is below a threshold using a current sensor. See block 908.  Then the processor can determine if there is sufficient time for refueling or for a recharge operation and then an autonomous route to a station can be provided automatically. See blocks 914-924.   Then the vehicle can be controlled to move to the station immediately.  See block 924.  Thus, the autonomous vehicle can never run out of fuel as the battery 

Donnelly is silent but Tripathi et al. of Qualcomm™ teaches “a plurality of charging stations having one or more identification beacons;….wherein each transmits alignment signals for a specific charging station to the av:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image7.png
    552
    762
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    829
    724
    media_image8.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Donnelly since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of Donnelly and in view of U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of Tripathi and in view of German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012.
Donnelly is silent but Huebner et al. teaches “29.    The method according to claim 28, wherein the station charging control system includes one or more sensors; and
wherein the one or more sensors detect the presence of the selected autonomous vehicle ”.  (See abstract where a stationary current source at the charging station is provided; and where the av 5 is moved for contact and the relative position between the plug 4 and the socket 2 is determined using sensors);

It would have been obvious for one of ordinary skill in the art to combine the teachings of Huebner with the disclosure of Donnelly since Huebner teaches that a position alignment between the autonomous vehicle and the current source at the charging station can be determined using sensors for the autonomous vehicle to plug in an be autonomously charged by the current source plug.  This in turn can be provided in an improved and attendant-less manner for easy operation. See abstract.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of Donnelly and in view of U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of Tripathi and in view of German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012 and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009.

 “30.    The method according to claim 29, further comprising the step of: the station charging control system receiving the vehicle ID from the selected autonomous vehicle ”. (See claim 10 and where the service authorization provide an identification for billing to identify the vehicle).
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.

Donnelly et al. is silent but Pinkusevich teaches “31.    The method according to claim 30, wherein the station charging control system is programmed with a unique charging station ID; and
further comprising the step of: the station charging control system transmitting the vehicle ID and charging station ID to the remote control system for the detected autonomous vehicle. (See paragraph 46 to 52 and ID generator 11 which is validated at block 19 and 12 and used to bill the vehicle 17 using a remote ID device 15)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of Donnelly and in view of U.S. Patent No.: 10,042,359 B1 to Konrardy et al. that was filed in 2017 (hereinafter “Konrardy”) and in view of Tripathi and in view of German Patent Application Pub. No.: DE 20 2012 003 577 U1 to Huebner et al. that was filed and published in 2012 and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009.

 “32.    The method according to claim 30, further comprising the step of: the station charging control system authenticating the vehicle ID from the autonomous vehicle based on the vehicle ID for the selected autonomous vehicle, which is received from the remote control system. (See paragraph 46 to 52 and ID generator 11 which is validated at block 19 and 12 and used to bill the vehicle 17 using a remote ID device 15)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a charging source to a vehicle.  A vehicle can thus charge itself. This can be located and based on a public space type charging. This also prevents energy theft.  See abstract.
Donnelly is silent but Tripathi et al. of Qualcomm™ teaches “being associated with the AV assigned to the selected charging station by the remote control system”  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image7.png
    552
    762
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    829
    724
    media_image8.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Donnelly since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or 

Donnelly et al. is silent but Pinkusevich teaches “33.    The method according to claim 30, wherein the power transmitting system automatically transfers electric power to the autonomous vehicle after the vehicle ID is authenticated ”.  (See paragraph 46 to 54 where the vehicle ID validator 19 successfully authorizes the vehicle for billing and then the vehicle can be charged and power is transferred).
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of U.S. Patent No.: US 9867017 B1 to Bacarella et al. that was filed in 2016.

Donnelly et al. is silent but Bacarella et al. teaches “34.    The method according to claim 27, further comprising the steps of:
the station charging control system monitoring the power transferred to the autonomous vehicle; and
 
the station charging control system transmitting power data about the power transferred to the autonomous vehicle to the remote control system ”.  (See FIG. 6, where the monitoring service 604 monitors the device usage 600 and the battery charging information 605 and source 
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Bacarella with the disclosure of Donnelly since Bacarella teaches that a server device can track battery charging of remote vehicles. This can be used to optimize the system including predicted usage and predicted charging time and to route vehicles to a different charging station based on an access level and a temperature of the service.   See col. 2, line 10 to col. 3, line 21 of Bacarella.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of U.S. Patent No.: US 8933594 B2 to Kurs et al. that was filed in 2011.

Donnelly et al. is silent but Kurs et al. teaches “35.    The method according to claim 27, wherein the power transmitting system wirelessly transfers electric power to the autonomous vehicle”.  (See col. 130, lines 1-60 and the abstract)


Donnelly et al. is silent but Kurs et al. teaches “36.    The method according to claim 35, wherein the power transmitting system includes a transmitter coil configured to be inductively coupled to a receiver coil (see FIG. 1 where the coil 102s resonator 1 is connected to a power supply and then provides a wireless charging over distance D to the vehicle device 102D for power consumption purposes via resonator 2) in the autonomous vehicle to wirelessly transfer electric power (See col. 130, lines 1-60 and the abstract)”.
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Kurs with the disclosure of Donnelly since Kurs teaches that a wireless device can charge a vehicle without a plug connection.   For .
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009.

Donnelly et al. is silent but Pinkusevich teaches “37.    The method according to claim 27, further comprising the step of:
the station charging control system receiving power charge status data about for the autonomous vehicle from the vehicle charging control system during the power charging session. (See paragraph 44, and 53 where the user can either pre-pay for only a number of energy units and then the charging is terminated or the user can pre-pay for the battery to be completely full and a power controller energy meters 18 tracks the amount of usage in KWHR in FIG. 2)”. 


Donnelly et al. is silent but Pinkusevich teaches “38.    The method according to claim 37, further comprising the step of:
the station charging control system terminating the power charging session based on the power charge status data of the autonomous vehicle, or optionally a specific command from the remote control system .  (See paragraph 44, and 53)”. 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Pinkusevich with the disclosure of Donnelly since Pinkusevich teaches that an automated exchange of identification information can provide an electric charging. This can be charging from a .
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Donnelly and in view of U.S. Patent Application Pub. No.: US 2010/0241542 A1 to Pinkusevich et al. that was filed in 2009 and in view of Bacarella an

The primary reference is silent but Bacarella teaches “39.    The method according to claim 37, further comprising the step of:
the station charging control system transmitting power charge status data for the autonomous vehicle to the remote control system ”. (See FIG. 6, where the monitoring service 604 monitors the device usage 600 and the battery charging information 605 and source information 606 and the charging duration 607 and a charging location 608; see col. 31, line 11 to col. 32, line 30 and col. 43, lines 25 to col. 44, line 9).
 It would have been obvious for one of ordinary skill in the art to combine the teachings of Bacarella with the disclosure of Donnelly since 
Claims 41, 43 and 45 are rejected under 35 U.S.C. 103  as being unpatentable as obvious in view of Donnelly and in view of U.S. Patent No.: US10065517B1 to Konrardy (hereinafter “the 517 patent”). 

Claim 40 is cancelled. 

Donnelly is silent but the ‘517 patent teaches “41.    (New) The autonomous vehicle charging facility according to claim 1, wherein the station location data comprises satellite navigation system coordinates”. (See col. 9, lines 54-60 where the vehicle using a GPS sensor for its location and to get to the charging station; and see col. 22, lines 1-31 and col. 5, lines 3-26 and where the location data can be provided using a cloud computing where information is periodically downloaded using a remote server to the charging station which is a thin client);

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable as obvious in view of Donnelly and in view of U.S. Patent Application Pub. No.: US 2011/0144823 A1 to Muller. 

Donnelly is silent but Muller teaches “42.    (New) The charging station equipment according to claim 14, wherein the station charging control system is configured to be operably connected to an additional power transmitting system, and wherein the power transmitting system and the additional power transmitting system are each configured to charge a vehicle”.  (see abstract where the apparatus can charge multiple vehicles at the same time; and see FIG. 3, element 52, 54 and paragraph 25, 35-46)
It would have been obvious for one of ordinary skill in the art to combine the teachings of Muller with the disclosure of Donnelly since Muller teaches that a charging station can include a structure to charge more than one vehicle at the same time.   The vehicle can include multiple different ports for an easier charging of multiple vehicles to increase throughput. See paragraph 21-25 and 35-46 of Muller.

Donnelly is silent but the ‘517 patent teaches “43.    (New) The charging station equipment according to claim 14, wherein the station location data comprises satellite navigation system coordinates”. (See col. 9, lines 54-60 where the vehicle using a GPS sensor for its location and to get to the charging station; and see col. 22, lines 1-31 and col. 5, lines 3-26 and where the location data can be provided using a cloud computing where information is periodically downloaded using a remote server to the charging station which is a thin client);
It would have been obvious for one of ordinary skill in the art to combine the teachings of the ‘517 patent with the disclosure of Donnelly 

    PNG
    media_image9.png
    865
    618
    media_image9.png
    Greyscale

Claim 44 is rejected under 35 U.S.C. 103  as being unpatentable as obvious in view of Donnelly and in view of U.S. Patent No.: US10065517B1 to Konrardy (hereinafter “the 517 patent”) and in view of Tripathi. 
Donnelly is silent but the ‘517 patent teaches “44.    (New) The method according to claim 27, further comprising the steps of:
the station charging control system communicating with the remote control system to receive a vehicle ID for a second selected autonomous vehicle assigned for a power charging session; (see FIG. 9, where in blocks 902 the vehicle can be detected as not being in use with a low battery level and the predicted future use of the vehicle is determined and then it is determined that there is sufficient time for the vehicle to charge in blocks 902-910)
the station charging control system transmitting alignment signals to the second selected autonomous vehicle for aligning the autonomous vehicle with respect to a second power transmitting system; and (see FIG. 9, blocks 914-924 where the vehicle is moved to the charging station via a route from the current location the charging station and then the vehicle is recharged in blocks 920)
the second power transmitting system transferring electric power to the second selected autonomous vehicle”. . (See col. 9, lines 54-60 where the vehicle using a GPS sensor for its location and to get to the charging station; and see col. 22, lines 1-31 and col. 5, lines 3-26 and where the location data can be provided using a cloud computing where 
Donnelly is silent but Tripathi et al. of Qualcomm™ teaches “aligning the av with respect to a second power transmitting system of another charging station of the plurality of the charging stations”:  (see FIG. 2 -4b where the base wireless power charging system is provided close to the electric vehicle charging system as reference numbers 202, and 214) 
    PNG
    media_image7.png
    552
    762
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    829
    724
    media_image8.png
    Greyscale

 (see abstract) (see FIG. 5 where the first vehicle A is placed in a position from a wireless charging station a and a second vehicle B is placed in a second position for a wireless charging station b and a third charging station c can then wirelessly charge vehicle C and in 
It would have been obvious for one of ordinary skill in the art to combine the teachings of Tripathi et al. with the disclosure of Donnelly since Tripathi et al. teaches that an autonomous vehicle can determine a range of a charging station using a cellular signal in meters, miles or 

Donnelly is silent but the ‘517 patent teaches “45.    (New) The method according to claim 27, wherein the station location data comprises satellite navigation system coordinates. (See col. 9, lines 54-60 where the vehicle using a GPS sensor for its location and to get to the charging station; and see col. 22, lines 1-31 and col. 5, lines 3-26 and where the location data can be provided using a cloud computing where information is periodically downloaded using a remote server to the charging station which is a thin client);
It would have been obvious for one of ordinary skill in the art to combine the teachings of the ‘517 patent with the disclosure of Donnelly .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.